              Case 17-12560-BLS        Doc 4400     Filed 03/25/20     Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                        Chapter 11
In re:
                                                        Case No. 17-12560 (BLS)
WOODBRIDGE GROUP OF COMPANIES, LLC,
et al.,1                                                (Jointly Administered)

                              Remaining Debtors.


                NOTICE OF WITHDRAWAL OF PROOF OF CLAIM

         Richard Kelley, by and through his undersigned counsel, hereby withdraws Proof of

Claim Nos. 3333, 3489 and 4895. For the avoidance of doubt, Richard Kelley’s proof of claim

No. 6509 is not withdrawn.

  Dated: March 25, 2020

                                             Respectfully submitted,


                                             /s/ Michael Joyce
                                             Michael J. Joyce (No. 4563)
                                             THE LAW OFFICES OF JOYCE, LLC
                                             1225 King Street
                                             Suite 800
                                             Wilmington, DE 19801
                                             (302)-388-1944
                                             Email: mjoyce@mjlawoffices.com

                                             Counsel to Richard Kelley




                                                1
